Case 1:19-cV-00197-T.]K-DAR Document 1 Filed 01/28/19 Page 1 of 14

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

SHANICE JACKSON

Parent and next friend of L.E., a minor
and L.E. individually

1721 T Street SE, Apt. 103
Washington, DC 20020

Civ. A. No:

Plaintiff,
v.

DISTRICT OF COLUMBIA
A Municipal Corporation
Olle Judiciary Square `

441 Fourth Street, NW
Washington, D.C. 20001

to serve:

MURIEL BOWSER, Mayor
District of Columbia

441 4th screen N. W., 6“‘ Fl
Washington, D.C. 20004

KARL A. RACINE
Attorney General

441 4th street, N. W., 6“‘ Fl
Washington, D.C. 20004

\-/\-/\_/\_/\/\'/\'/\_r'\./\_J\_/\,/\./VW\_/\_l\/WVV\_/\J\JWWWV\J\_/`_/W

Defendant.

COMPLAINT FOR DECLARATORY JUDGMENT & INJUNC'I`IVE AN])

_ OTHER RELIEF
COMES NOW, the Plaintiffs Shanice Jackson and her minor child L.E., by and through counsel,

Jélmes E. Brown & Associates, P.L.L.C., and respectfully unto this Honorable Court state as follows:

 

Case 1:19-cV-00197-T.]K-DAR Document 1 Filed 01/28/19 Page 2 of 14

INTRODUCTION
l. This is a claim for injunctive and declaratory relief brought under the Individuals With
Disabilities Education Act, 20 U.S.C. §§ 1400 e_t LL. (“IDEA”). The Plaintiff Seeks a judgment l)
declaring that the District of Columbia Public Schools (“DCPS”) violated the IDEA and denied L.E..
a free appropriate public education (“FAPE”), 2) Ordering the Defendant to amend L.E.’s IEP and
' provide an appropriate placement, 3) Ordering the Defendant to fund an independent psychological
assessment and 4) ordering compensatory education for L.E.

2. Specifically, Ms`. lackson asserts that L.E. Was denied a FAPE the Defendant failed to offer an
appropriate IEP on April 11, 2017, January 20, 2018, and lime 11, 2018, When it failed to failed to
implement her required occupational therapy services, failed to conduct a functional behavioral
assessment and develop a behavior intervention plan, and failed to comprehensiver evaluate her by
conducting a insufficiently comprehensive psychological evaluation. She further asserts that L.E. is

entitled to an independent comprehensive psychological evaluation

JURISDICTION AND VENUE

. This court has jurisdiction pursuant to: '

a. The lndividuals With Disabilities Educational lmprovement Act, 20 U-.S.C. § § 1400-1461
(“IDEIA”), and pendent jurisdiction pursuant to D.C. Mun. Regs. Title 5 § § 3000.1 - 3701.3
(2003);

b. Declaratory Relief is authorized by 28 U.S.C. § § 2201 and 2202.

. Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

. On October 9th and llth, 2018 the Plaintiffs participated in an administrative hearing of the claims

made in this Complaint conducted by the District of Colurnbia Office of the State Superintendent of

Education (“OSSE”) Office of Dispute Resolution. ln an order dated October 30, 2018 the Hearing

2

 

10.

11.

12.

13.

14.

Case 1:19-cV-00197-T.]K-DAR Document 1 Filed 01/28/19 Page 3 of 14

Officer found against the Plaintiffs on the issues asserted in this Complaint and denied her the relief
requested See Exhibit 2.
PARTIES

Plaintiff Shanice .lacl<son is the parent of her minor child, L.E., a student Who has been deemed
eligible to receive special education and related Services from the District of Columbia Public
Schools (“DCPS”).
Plaintiff L.E. is a minor child Who has been deemed eligible to receive special education and related
services from DCPS.
Plaintiffs, at all times relevant to this action, have been residents of the District of Colurnbia.
That Defendant is a municipal corporation that receives federal funds pursuant to the IDEA, gee 20
U.S.C. § 1411, in exchange for providing a nee and appropriate public education (“FAPE”), and is
obliged to comply With the applicable federal regulations and statutes, including but not limited, to
IDEIA. See also § 1412(a)(1)(A).

FACTUAL BACKGROUND
L.E. is a ten (10) year old student Who the Defendant has provided an lEP for an Other Health
lmpairment (“OHI”) for Attention Defrcit With Hyperactivity Disorder (“ADHD”).
She resides in the custody of her mother, Ms. Shanice Jacl<son, in the District of Columbia and
attends Tyler Elementary School (“Tyler” or “the school”) Where she is in fifth grade.
The Student Was initially found eligible for an IEP When she Was three-years-old.
The evaluation Was conducted as parent had concerns related to the student’s ability to communicate
and her negative behaviors.

LE’s developmental quotient Was a 59 Which is in the significantly developmentally delayed range.

 

15.

16.

17.

18.

19.

20.

Case 1:19-cV-00197-T.]K-DAR Document 1 Filed 01/28/19 Page 4 of 14

Her IEP for a Developmental Delay provided 26 hours of Specialized instruction per week outside
the general education setting and provided 120 minutes per month of occupational therapy (OT) and
120 minutes per month of speech and language services

A reevaluation of the student Was completed in l\/lay 2016 When she Was a second grader attending
Airori Es.

During the teacher intervievv, the evaluator Was told that LE is “easily distracted during instruction,
either constantly looking around or horse-playing With other classmates.” Moreover, this off task
behavior “requires continuous redirection” and LE “instigates disruption.”

During the reevaluation the evaluator noted that during testing the student Would act “silly” and
required redirection to the tasks at hand. There Were no observations of the student vvhile she Was in
class. There also Was no socio-emotional testing conducted although the student .Was said to be
constantly off task.

The student’s cognitive skills Were tested using the Wechsler lntelligence Scale for Children - Sth
Edition (WISC~V). LE had a Full Scale IQ (FSIQ) of 81 Which is Low Average. l-ler Vcrbal
Comprehension (score of 84), Visual Spatial (score of 81), and Fluid Reasoning (score of 85) Were
all LoW Average. LE’s Working Memory Was Very LoW at 78. She scored in the Average range on
her Processing Speed at 103.

To measure the student’s academic functioning, the evaluator used the Woodcock Johnson Test of
Achievement - Fourth Edition (WJ-IV). LE scored Very Lovv on five measures of the test: Passage
Comprehension (score of 63), Applied Problems (score of 66), Sentence Writing Fluency (score of

65), Mathematics (score of 69), and Broad Mathematics (score of 69). For the most part the student

21.

22.

23.

24.

25.

26.

27.

Case 1:19-cV-00197-T.]K-DAR Document 1 Filed 01/28/19 Page 5 of 14

performed in the Low range. Areas she performed LoW on include Calculation (score of 74),
Reading (score of 74), Academic Skills (score of 77), and Broad Achievement (score of 72).

The evaluator noted that LE’s scores on the Reading tests indicate that she has reading abilities that
range from far below her age range to being on grade level.

ln Math, the evaluator reported that the student’s Scores in Math are indicative that her math skills
are significantly below age and grade level standards

Like her Reading skills, the evaluator found that her scores relating to Written Language are varied
and fall either significantly below her same-aged peers or at grade level expectations

Based on the cognitive and achievement testing done in the evaluation, the evaluator recommended
that the student be classified as having a Specifrc Learning Dis-ability (SLD). There was no socio-
emotional testing conducted 7

A Speech and Language evaluation Was also conducted in May 2016. lt was noted that on LE’s last
speech and language evaluation she fell in the delayed range and speech and language services were
recommended for her. On the Peabody Picture Vocabulary lest-4 (PPVT-4), LE scored in the below
average range indicating that she had some difficulty With identifying different actions/pictures, and
thus had a concern regarding her receptive vocabulary. On the Clinical Evaluation of Language
Fundarnentals-S (CELF-S) the student performed below average on two subtests: Word Structure
and Linguistic Concepts.

ln May 2016, the student’s IEP team met and determined her eligible as a student With OHI. At this
time she was exited from speech and language services, although occupational therapy Services were
continued on her IEP.

For the 2016-2017 school-year L.E. began attending Tyler Elernentary.

 

Case 1:19-cV-00197-T.]K-DAR Document 1 Fi'|ed 01/28/19 Page 6 of 14

28. On April 11, 2017, the student’s lEP was updated during her Annual Review. The classification the
team chose was OHI for ADI-ID. The lEP notes in the area regarding Comrnunication concerns that
LE needs to increase her ability to verbally participate in a variety of activities. lt also says that she
needs to improve her use of pronouns. Finally, it was noted that LE would benefit from assistance
remaining focused and attentive.

n 29. The April 11, 2017 lEP provided goals in Reading, l\/lathematicsJ and Writing. LE was given 26
hours of specialized instruction outside the general education setting ln the Math section it is noted
that LE can be easily distracted during instruction The Reading section points out that the student
struggles with receptive and expressive language; however, there are no speech and language goals.

30. The Reading section also addresses the student’s lack of focus: “She is easily distracted and can be
impulsive (e.g. touching others desk and work, crumpling papers, touching others, takes and hides
things).”

31. The Occupational Therapy section of the lEP also speaks to the student’s behaviors. lt points out that
she consistently struggles to maintain her attention Moreover, she involves herself in her peers’
personal space, in discussion with classmates during instruction and gets involved in situations
effecting other students 1n spite of all the mentions of her inappropriate behaviors during school, the
lEP did not provide LE any Behavioral Support Services (BSS).

32. The student’s iReady scores for lune 1, 2017, indicated that the student was doing l\/lath on a first--
grade level. She performed particularly low in Measurement and Data (Level 1) and Geometry
(Level K). l

33. On August 29, 2017, an lEP meeting was held. The student’s mother, advocate, and attorney

attended the meeting Counsel for Ms. Ellis requested that the school conduct an adaptive

 

34.

35.

36.

Case 1:19-cV-00197-T.]K-DAR Document 1 Filed 01/28/19 Page 7 of 14

assessment, a neuropsychological, and an Assistive Technology evaluation and requested
independent educational evaluations for speech and language, OT, and psychological testing DCPS
agreed that it would conduct the speech/language, OT, and psychological evaluations DCPS also
agreed to conduct an functional behavior assessment

In September of 201 7 an OT assessment Was performed on the student with a report date of October
10, 2017. There were several concerning things that were reported about LE’s behaviors.The July
201-7 ESY progress report said that LE had been observed placing items in her mouth and rubbing
them on her face so this evaluation addressed LE’s sensory processing LE’s teacher Mr. E.dwards
was interviewed and reported that the student was easily distracted and has decreased
comprehension when readingl

ln September 2017 DCPS completed a psychological reevaluation of LE. While the reevaluation was
not comprehensive it did reveal a severe drop in the student’s FSIQ nom the previous year. The
same measure of intelligence Was used as during the previous year, the WlSC-S. The student’s
Verbal Comprehension Index was at a 73 which is Very Low. Overall her FSIQ was Extremely Low
at 69. The evaluation did not discuss the rapid drop in FSIQ although she reviewed the previous
psychological evaluation

The subtests of the WlSC-S are also revealing The student’s Vocabulary score was in the bottom
2%. The evaluator noted that l‘ln the classroom setting, [LE] may experience difficulties with
defining words, understanding the meaning of words based on contextual cues and have a poor fund
of language.” ln spite of this weakness with language, DCPS has continued to deny Petitioner’s

request for a speech and language evaluation

37.

38.

39.

40.

41

Case 1:19-cV-00197-T.]K-DAR Document 1 Filed 01/28/19 Page 8 of 14

The 10/16/17 reevaluation revealed that in the classroom LE struggles academically and
behaviorally. According to the teacher interview with Mr. Edwards, the student had difficulty with
comprehension in Reading. Mathematically she had trouble with subtraction, regrouping, and multi-
integer equations. She exhibited impulsive and distracted behaviors. Mr. Edwards said that LE
violated others personal space and was extremely talkative, off-task, and impulsive one day and a
model student the next, although her work was not always correct on assignments

The evaluator said that LE’s inability to self-regulate impacted her in all academic areas. ln class the
student is often off task, talkative, and easily distracted. In fact, LE needs “constant redirection to
maintain focus.”

The Gilliam Autism Rating Scale- Third Edition was used to address suspicions that LE may have
autism. Both the teacher and parent scaled scores were very close to the Possibly range The Possibly
range is from 55-70 and the Unlikely range is 54 or less. Parent rated LE a 54 and teacher rated her a
53.

At hearing, a witness for Ms. Jackson, Dr. Robert Wingfield testified that for individuals like LE, the

GARS was a weak tool Which may not show a condition when it does in fact exist.

. The DCPS evaluator used the Adaptive Behavior Assessrnent System Third Edition to measure the

student’s adaptive skills in three areas: Conceptual, Social, and Practical. l\/lr. Edwards and parent
completed the assessment While LE’s scores averaged out to be in the Average range, in the
Conceptual range by itself LE was rated by her teacher to be in the Low range and by her mother to

be in the Below Average range

 

42.

43.

44.

45.

46.

47.

Case 1:19-cV-00197-T.]K-DAR Document 1 Filed 01/28/19 Page 9 of 14

For the second term, LE’s lEP Progress Report indicates that while she was progressing in her
academic goals, she was still struggling to define vocabulary Words and in fact needed assistance in
defining or comprehending new vocabulary words

On January 11, 2018 the l\/lDT met again to discuss LE’s needs Parent’s main concern was that LE
gets very frustrated and calls herself stupid. Teachers at the meeting indicated that LE is easily
distracted, impulsive, and talkative.

A new lEP was created on January 30, 2018. As in her previous lEP, there was a statement that the
student’s Communication needs should be considered lt said that the school would try to increase
LE’s ability to participate verbally in structured language activities and encourage her conversations
With peers. lt also said the student would benefit from cues to focus Again, in the Reading concerns
section it was noted that LE struggles with receptive and expressive languagel

A new area of concern was also added: Emotional, Social, and Behavioral Development. lt says
under that area of concern that LE’s impulsivity and hyperactivity significantly impact her academic
progress lt was also noted that her inability to inhibit her actions and to self-regulate impacts her
across all subjects Finally, it notes that while she is easily redirected, constant redirection is
necessary for LE to maintain focus At that time, her specialized instruction time and OT time
remained the same and 30 minutes of BSS consultation was added to the lEP.

An lEP meeting was held on lune ll, 2018.

At this time, the team added behavior support services, but otherwise made little substantive change
to L.E.’s lEP, despite her continuing failure to make appropriate academic progress and escalating

behavior problems

 

48.

49.

50.

51.

52.

53.

54.

Case 1:19-cV-00197-T.]K-DAR Document 1 Filed 01/28/19 Page 10 of 14

On July 24, 2018, l\/.[s. Jackson filed the underlying due process complaint, alleging that the
Defendant denied L.E. a FAPE when it failed to offer an appropriate lEP on April 11, 2017, lanuary
20, 2018, and lune 11, 2018, when it failed to failed to implement her required occupational therapy
services, failed to conduct a functional behavioral assessment and develop a behavior intervention
plan, and failed to comprehensively evaluate her by conducting a insufficiently comprehensive
psychological evaluation and failing to evaluate her in the area of speech and language

On luly 25, 2018, the Defendant filed a due process complaint against Ms. Jackson, defending its
psychological evaluation in response to Ms. Jackson’s request for an independent educational
evaluation

On October 9 and 11, 2018, the parties appeared before a Hearing Officer to hear the issues in these
two complaints

At this llearing, Ms. Jackson presented testimony from expert witnesses that the lEPs in question
were inappropriate, that her behavior issues necessitated a functional behavioral assessment and a
behavior intervention plan, and that the conducted psychological evaluation was inadequate
Despite this evidence, on October 30, 2018, the l-learing Officer issued an order finding against l\/ls.
lackson in all respects except her claim that the Defendant denied L.E. a FAPE by failing to conduct
a speech and language evaluation

Following completion of the speech and language evaluation conducted by pursuant to the October
30, 2018 l-IOD, it was recommended that L.E. receive speech and language services

ln this complaint, Ms. lackson challenges errors in the Hearing Officer’s determination and requests
that the Court find in her favor on the issues asserted.

COUNT I
(Failure to Provide An Appropriate IEP on April 11, 2017)

10

55.

56.

57.

58.

59.

60.

61.

62.
63.

64.

Case 1:19-cV-00197-T.]K-DAR Document 1 Filed 01/28/19 Page 11 of 14

Plaintiffs reincorporate paragraphs 1-54,
On Apn'l ll, 2017 the Defendant developed an lEP for L.E. Despite extensive discussion within the
lEP of her deficits in language and communication it provided no speech and language services for
her.
The necessity of these services was testified to by Courtney Lhota,_ l\/ls. Jackson’s speech and
language expert, and confirmed by speech and language testing ordered by the Hearing Officer’s
Deterrnination.
Despite this, the Hearing Officer did not substantively discuss the evidence that L.E. needed speech
and language services
ln addition the Hearing Officer did not address evidence that L.E. required adaptive goals
Despite evidence that L.E. was experiencing behavior that interfered with her education and that she
had trouble staying focused, the Hearing Officer found that she did not require behavior support
services
Finally, despite evidence that L.E. was not progressing in the placement offered by the Defendant,
the Hearing Officer found that it had not failed to offer an appropriate placement
COUNT II

(Failure to Provide An Appropriate IEP on January 30, 2018)
Plaintiffs reincorporate paragraphs 1-61.`
On'January 30, 2018, the Defendant revised L.E.’s lEP.

Despite further evidence that she required speech and language services,` including a second

' percentile score in vocabulary and a Very Low score in verbal comprehension, it still failed to

provide her with speech and language services

11

 

65.

66.

67.

68.

69.

70.

71.

72.

73

74.

75.

76.

Case 1:19-cV-00197-T.]K-DAR Document 1 Filed 01/28/19 Page 12 of 14

At this time, the Defendant also possessed information that L.E.’s lQ had fallen by twelve points;
despite this, it did not provide her with adaptive goals
Again, the Defendant failed to provide behavior support services to L.E. despite a history of issues
with behavior and attention
Finally, this lEP again maintained L.E. in a placement in which she was not making progress
ln considering this evidence, the Hearing Officer failed to discuss the new information available to
the lEP team in January 2018, and simply repeated his flawed analysis of the prior lEP.
COUNT III

(Failure to Provide An Appropriate IEP on June 11, 2018)
Plaintiffs reincorporate paragraphs 1»68.
On June ll, 2018, the Defendant revised L.E.’s lEP.
At this time, L.E.’s behaviors were escalating and her academic performance remained poor; despite
this, it continued her in an identical placement

At this time, it did add some behavior support services, but they were inadequate based on the expert

testimony of L.E.’s educational advocate; the hearing officer does not address this testimony

.ln addition, Dr. Wingfield, who treats L.E., said she required a dedicated aide, but the Hearing

Officer did not address this testimony
Again, the Hearing Officer repeated his flawed analysis of the April ll, 2017 lEP and did not take in
account new evidence that was relevant at this time.
COUNT IV
(Failure to Conduct a Necessary Functional Behavior Assessment and/or Implement an
Appropriate Behavior Intervention Plan)
Plaintiffs reincorporate paragraphs 1-74.
Throughout the period under consideration L.E. displayed behaviors that prevented her from

accessing her education

12

 

77.

78.

79.

80.

81.

82

83.

84.

Case 1:19-cV-00197-T.]K-DAR Document 1 Filed 01/28/19 Page 13 of 14

Despite this, the Defendant did not conduct a functional behavior assessment of L.E. or develop an
individualized behavior intervention plan for her.

Despite the evidence the Hearing Officer found that L.E. did not require a functional behavior
assessment or behavior intervention plan

This finding is in error and should be set aside

COUNT V
(Fail_ure to Fund a Necessary Independent Psychological Evaluation of L.E.)

Plaintiffs reincorporate paragraphs 1-79.

At Hearing, l\/ls. Jackson presented evidence that the Defendant failed to adequately evaluate L.E. in
that the evaluation in that the evaluation did not investigate her dramatic drop in full scale IQ, failed
to adequately test her for autism, did not include achievement testing, and did not assess her social

emotional and behavioral functioning

. lnstead of evaluating these errors in light of the statutory standard, the Hearing Officer focused his

analysis on the “purpose” of the evaluation

Further, the Hearing Officer determined the evaluation appropriate in part, based on the claim that
L.E.’s teacher conducted achievement testing, despite having stated on the record at hearing that that
would not be a reason to find the testing appropriate

These conclusions were contrary to the offered evidence and in error.

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully requests that this Court:

1) Reverse the October 30, 2018, I-lOD and find that L.E. was denied FAPE on each of the
alleged issues

13

 

2)

3)

4)

5)

6)

7)

Case 1:19-cV-00197-T.]K-DAR Document 1 Filed 01/28/19 Page 14 of 14

Order the Defendant to amend L.E.’s lEP as necessary, including to provide placement in a
therapeutic program where all services are provided outside of general education, adaptive
goals, speech and language services and goals, and increased behavior support services

Order the Defendant to fund an independent comprehensive psychological evaluation and
conduct a functional behavior assessment and develop a behavior intervention plan;

Order the Defendant to provide compensatory education for this denial of FAPE.

ln the alternative remand the case to the Hearing Officer for consideration of the appropriate
compensatory education

Award the Plaintiff attorneys’ fees and costs for this action;

Award any other relief the Court deems appropriate

Respectfully submitted,

ar sga/4

ROBERT W. JONES, Bar No. DC997776
Associate Attorney

lames E. Brown & Associates, PLLC
1220 L Street, 7th Floor

Washington, D.C. 20005

(202) 742-2000 (voice)

(202) 742-2098 (fax)

Attorneys for Plaintiffs

 

14

